Citation Nr: 1500197	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  06-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the United States Army from May 1964 to December 1964, with additional service in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

When this matter was last before the Board in July 2013, the Board denied service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.  The Veteran appealed this decision and in a June 2014 order, the Court of Appeals for Veterans Claims (Court) vacated the matter and remanded it back to the Board for additional development pursuant to a Joint Motion for Remand (Joint Motion).  The Joint Motion directed that the Board provide an adequate statement of reasons and bases addressing the credibility of the Veteran's lay statements, and for its findings discounting the probative value of October 2006 and August 2012 private medical reports.

The Veteran testified at a December 2007 hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

Following the June 2014 Joint Remand, the Veteran, in October 2014, submitted an additional brief in support and an "Additional Evidence Response Form for Cases with a VA Substantive Appeal (Form 9) Filed Prior to February 2, 2013," wherein he stated that he was submitting the enclosed arguments and that he did not waive AOJ consideration, and requested that his case be remanded for consideration of this new evidence in the first instance.  However, inasmuch as the Veteran provided only arguments, and not new evidence, there is no basis upon which to remand his case to the AOJ for this reason.  See 38 C.F.R. § 20.1304(c). 

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, a VA opinion was obtained in conjunction with the Veteran's claim for service connection for an acquired psychiatric disorder.  The examiner proceeded to list and describe the medical evidence of record, and then found that while it was clear that the Veteran did have anxiety, the December 2012 VA audiological examination showed that the Veteran reported that his hearing loss and tinnitus did not impair ordinary daily life or ability to work, and therefore it was "less likely than not that the Veteran's hearing loss and tinnitus contributed significantly to his anxiety."  The examiner then opined that it was "less likely than not that the Veteran's condition of anxiety (no matter what the psychiatric diagnosis) was caused by or persistently aggravated by his service-connected tinnitus and hearing condition."  However, the Board finds that this opinion is inadequate.  In rendering this opinion, the examiner only took into account the December 2012 VA examination, but never addressed the Veteran's lay statements regarding the progression of his disorder, including the Veteran's statements during his January 2012 VA audiological examination, where he stated that his hearing loss did impact ordinary conditions of daily life, including the ability to work, and described difficulty understanding his wife, the television, and understanding people in noisy environments such as restaurants.  Considering the above inadequacies, and in light of the June 2014 Joint Motion, the Board finds that an additional VA examination in warranted in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Additionally, the Veteran indicated in his October 2014 post-Court remand brief that the record was not complete because it did not contain the Veteran's personnel records or any records from his subsequent service in the Army Reserves.  A review of the claims file indicates that the Veteran's personnel records as well as any of the records from the Veteran's service in the Army Reserves are not included.   The Board therefore finds that a remand is required to obtain the Veteran's personnel records and Army Reserve records and to associate them with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete SERVICE PERSONNEL RECORDS from the National Personnel Records Center (NPRC) and any other appropriate sources.

Also, contact the appropriate U.S. Army Reserve Records Depository and obtain ALL SERVICE PERSONNEL RECORDS, AND SERVICE TREATMENT RECORDS FROM THE VETERAN'S SERVICE WITH THE U.S ARMY RESERVE. Conduct any other development, including contacting any other government records repositories that may have the Veteran's service treatment records and service personnel records.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran.

2.  Following completion of the above, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder claimed as secondary to service-connected bilateral hearing loss and tinnitus.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.

a)  The examiner is requested to identify the Veteran's currently diagnosed acquired psychiatric disorders.

b)  The examiner must then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder a) is related to the Veteran's periods of ACDUTRA; or was b) caused or aggravated (permanently increased in severity) by the Veteran's service-connected bilateral hearing loss and tinnitus. 

The examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements, and provide a complete rationale for the opinion given.  The examiner should reconcile any opinion rendered with all other pertinent medical evidence of record, including the previous VA examinations, VA opinions, as well as private medical opinions from October 2006 and August 2012.

3.  Following completion of the above development requested, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




